Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-12 filed August 25, 2021 are pending in which claims 1, 4, 7, and 10 are in independent forms.

Priority
The priority claim to continuation of Application No. 16/255,359 (Now Patent No. 11,132,387) and claims priority to Chinese Patent Application No 201810688337.4, filed on 6/28/2018 is hereby acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

		Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claims 10-12 are rejected under 35 U.S.C. 101 because “computer-readable storage medium" is described by the applicant instance’s specification on page 16 Par. [0076] is open-ended.  The broadest reasonable interpretation includes non-statutory subject matter like signals.  Therefore, claims 10-12 include non-statutory subject matter.

Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as they do not fall under any of the statutory classes of inventions.  These claims are directed towards computer-readable medium which is not limited to falling under the statutory classes of invention set forth.  These claims in using the term “computer readable medium” allows for the computer readable medium to be interpreted as signals, thus non-statutory.  Based on current USPTO Policy, when the computer readable medium is not specifically defined as non-transitory in the Specification the broadest reasonable interpretation is used according to MPEP 2111, thus the computer readable medium may embody signals, i.e. transitory media.  Examiner suggests that Applicants amend the claims to add a limitation to direct the language of the ‘computer readable medium’ claims to only include the non-transitory embodiment which would remove the possibility of claiming signals.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-12 of the instant application are provisionally rejected under the judicially created doctrine of double patenting over claims 1-10 of Patent No. 11,132,387.
Cross-reference claims table:
Instant Application (17/445887) 
Patent No. 11,132,387
1. An event display method, comprising: 
acquiring data representing a plurality of events, each event having a type, 
a starting time and an ending time; 
setting colors for the events based on the types of the events; 
grouping the events based on the starting times and the ending times of the respective events; and 
displaying the events based on the grouping and colors of the events; 
wherein the grouping the events based on starting times and ending times of the respective events comprises: 



adding events of the same type into a group; and 
further grouping the events of each group based on starting times and the ending times of the respective events of the group; 
wherein the further grouping the events of each the group based on starting times and ending times of the respective events of the group comprises: 

ranking the events of the group in a chronological order based on starting time of each of the events of the group, to obtain a ranked order of events; 
reserving the first event of the ranked order in the group; 

for each additional event of the ranked order, sequentially comparing the starting time of the additional event with an ending time of the group, wherein the ending time of the group is an ending time of the last event reserved in the group, and 

when the starting time of one of other events is later than the ending time of 225145.01US02 PT-OICE-2100260-US the group, reserving the additional in the group; and when the starting time of one of other events is earlier than the ending time of the first group, assigning the additional event into a next group.  

2. The event display method according to claim 1, wherein the grouping the events based on starting times and ending times of the respective events further comprises: ranking the plurality of events in a chronological order based on the starting time of each event, to obtain a ranked order of events; adding a first event of the ranked order of events into a first group; and for each additional event of the ranked order of events, sequentially comparing the starting time of the additional event with an ending time of the first group, wherein the ending time of the first group is the ending time of a last event added into the first group, and when the starting time of the additional event is later than the ending time of the first group, adding the additional event into the first group, and when the starting time of one of other events in the ranked order is earlier than the ending time of the first group, adding the additional event into a second group.  
3. The event display method according to claim 1, wherein the displaying the events based on the grouping and colors of the events comprises: displaying each event included in the same group on one row; and displaying the same type of events with one color.  
4. An event display device, comprising: an acquiring module, configured to acquire data representing a plurality of events, each event having a type, a starting time and an ending time; a setting module, configured to set colors for each event of the plurality of events based on the types of the events; a grouping module, configured to group the events based on the starting time and the ending time of each event; and a displaying module, configured to display the plurality of events based on the assigned group and the assigned color of each of the events; wherein the grouping module comprises: a type-based grouping sub-module, configured to add events of the same type into a group; and a time-based grouping sub-module, configured to further group the events of the group based on starting times and ending times of the respective events of the group; wherein the time-based grouping sub-module comprises: a second ranking sub-module, configured to rank the events of the group in a chronological order based on starting times of the events of the group, to obtain a ranked order; a second reserving sub-module, configured to reserve the first event of the ranked order in the group; a second comparing sub-module, configured to compare starting times of other events in the ranked order with an ending time of the group sequentially, wherein the ending time of the group is an ending time of the last event reserved in the group; 245145.01US02 PT-OICE-2100260-US a second grouping sub-module, configured to reserve the one of other events in the group when the starting time of one of other events is later than the ending time of the group, and , add the one of other events into a next group when the starting time of one of other events is earlier than the ending time of the first group.  
5. The event display device according to claim 4, wherein the grouping module further comprises: a first ranking sub-module, configured to rank events to be grouped, in a chronological order based on the starting times of the events, to obtain a ranked order; a first adding sub-module, configured to add the first event of the ranked order into a first group; a first comparing sub-module, configured to compare starting times of the other events in the ranked order with an ending time of the first group sequentially, wherein the ending time of the first group is the ending time of the last event added into the first group; a first grouping sub-module, configured to, in a case that the starting time of one of other events in the ranked order is later than the ending time of the first group, add the one of other events into the first group, and when the starting time of one of the other events in the ranked order is earlier than the ending time of the first group, add the one of the other events into a second group.  
6. The event display device according to claim 4, wherein the displaying module is configured to display events included in the same group on one row, and display the same type of events with one color.  
7. An event display device, comprising: one or more processors; and a memory, which is configured to store one or more programs; wherein the one or more programs are executed by the one or more processors, to enable the one or more processors to perform operations of: acquiring data representing a plurality of events, each event having a type, a starting time and an ending time; setting colors for the events based on the types of the events; grouping the events based on the starting times and the ending times of the respective events; and displaying the events based on the grouping and colors of the events; wherein when the one or more programs are executed by the one or more processors, to enable the one or more processors to group the events based on starting times and ending times of the respective events, the one or more programs are executed by the one or more processors, to enable the one or more processors to specifically perform operations of: adding events of the same type into a group; and further grouping the events of each group based on starting times and the ending times of the respective events of the group; wherein when the one or more programs are executed by the one or more processors, to enable the one or more processors to further group the events of each the 265145.01US02 PT-OICE-2100260-US group based on starting times and ending times of the respective events of the group, the one or more programs are executed by the one or more processors, to enable the one or more processors to specifically perform operations of: ranking the events of the group in a chronological order based on starting time of each of the events of the group, to obtain a ranked order of events; reserving the first event of the ranked order in the group; for each additional event of the ranked order, sequentially comparing the starting time of the additional event with an ending time of the group, wherein the ending time of the group is an ending time of the last event reserved in the group, and when the starting time of one of other events is later than the ending time of the group, reserving the additional in the group; and when the starting time of one of other events is earlier than the ending time of the first group, assigning the additional event into a next group.  
8. The event display device according to claim 7, wherein when the one or more programs are executed by the one or more processors, to enable the one or more processors to group the events based on starting times and ending times of the respective events, the one or more programs are executed by the one or more processors, to enable the one or more processors to further perform operations of: ranking the plurality of events in a chronological order based on the starting time of each event, to obtain a ranked order of events; adding a first event of the ranked order of events into a first group; and for each additional event of the ranked order of events, sequentially comparing the starting time of the additional event with an ending time of the first group, wherein the ending time of the first group is the ending time of a last event 275145.01US02 PT-OICE-2100260-US added into the first group, and when the starting time of the additional event is later than the ending time of the first group, adding the additional event into the first group, and when the starting time of one of other events in the ranked order is earlier than the ending time of the first group, adding the additional event into a second group.  
9. The event display device according to claim 7, wherein when the one or more programs are executed by the one or more processors, to enable the one or more processors to display the events based on the grouping and colors of the events, the one or more programs are executed by the one or more processors, to enable the one or more processors to specifically perform operations of: displaying each event included in the same group on one row; and displaying the same type of events with one color.  
10. A computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, performs operations of: acquiring data representing a plurality of events, each event having a type, a starting time and an ending time; setting colors for the events based on the types of the events; grouping the events based on the starting times and the ending times of the respective events; and displaying the events based on the grouping and colors of the events; wherein when the computer program, when executed by a processor, groups the events based on starting times and ending times of the respective events, the computer program, when executed by a processor, specifically performs 285145.01US02 PT-OICE-2100260-US operations of: adding events of the same type into a group; and further grouping the events of each group based on starting times and the ending times of the respective events of the group; wherein when the computer program, when executed by a processor, further groups the events of each the group based on starting times and ending times of the respective events of the group, the computer program, when executed by a processor, specifically performs operations of: ranking the events of the group in a chronological order based on starting time of each of the events of the group, to obtain a ranked order of events; reserving the first event of the ranked order in the group; for each additional event of the ranked order, sequentially comparing the starting time of the additional event with an ending time of the group, wherein the ending time of the group is an ending time of the last event reserved in the group, and when the starting time of one of other events is later than the ending time of the group, reserving the additional in the group; and when the starting time of one of other events is earlier than the ending time of the first group, assigning the additional event into a next group.  
11. The computer-readable storage medium according to claim 10, wherein when the computer program, when executed by a processor, groups the events based on starting times and ending times of the respective events, the computer program, when executed by a processor, further performs operations of ranking the plurality of events in a chronological order based on the starting time of each event, to obtain a ranked order of events; 295145.01US02 PT-OICE-2100260-US adding a first event of the ranked order of events into a first group; and for each additional event of the ranked order of events, sequentially comparing the starting time of the additional event with an ending time of the first group, wherein the ending time of the first group is the ending time of a last event added into the first group, and when the starting time of the additional event is later than the ending time of the first group, adding the additional event into the first group, and when the starting time of one of other events in the ranked order is earlier than the ending time of the first group, adding the additional event into a second group.  
12. The computer-readable storage medium according to claim 10, wherein when the computer program, when executed by a processor, displays the events based on the grouping and colors of the events, the computer program, when executed by a processor, specifically performs operations of. displaying each event included in the same group on one row; and displaying the same type of events with one color.

1. An event display method, comprising: 
acquiring data representing a plurality of events, each event having a type, 
a starting time and an ending time; 
setting colors for the events based on the types of the events; 
grouping the events based on the starting times and the ending times of the respective events; 
displaying the events based on the grouping and colors of the events; 
wherein the grouping the events based on starting times and ending times of the respective events comprises: 











ranking the plurality of events in a chronological order based on the starting time of each event, to obtain a ranked order of events; 
adding a first event of the ranked order of events into a first group; and 
for each additional event of the ranked order of events, sequentially comparing the starting time of the additional event with an ending time of the first group, wherein the ending time of the first group is the ending time of a last event added into the first group, and 

when the starting time of the additional event is later than the ending time of the first group, 
adding the additional event into the first group, and when the starting time of one of other events in the ranked order is earlier than the ending time of the first group, adding the additional event into a second group.

2. The event display method according to claim 1, wherein the grouping the events based on starting times and ending times of the respective events further comprises: adding events of the same type into a group; and further grouping the events of each group based on starting times and the ending times of the respective events of the group.
3. The event display method according to claim 2, wherein further grouping the of the group based on starting times and ending times of the respective events of the group comprises: ranking the events of the group in a chronological order based on starting time of each of the events of the group, to obtain a ranked order of events; reserving the first event of the ranked order in the group; for each additional event of the ranked order, sequentially comparing the starting time of the additional event with an ending time of the group, wherein the ending time of the group is an ending time of the last event reserved in the group, and when the starting time of one of other events is later than the ending time of the group, reserving the additional in the group; and when the starting time of one of other events is earlier than the ending time of the first group, assigning the additional event into a next group.
4. The event display method according to claim 1, wherein displaying the events based on the grouping and colors of the events comprises: displaying each event included in the same group on one row; and displaying the same type of events with one color.
5. An event display device, comprising: an acquiring module, configured to acquire data representing a plurality of events, each event having a type, a starting time and an ending time; a setting module, configured to set colors for each event of the plurality of events based on the types of the events; a grouping module, configured to group the events based on the starting time and the ending time of each event; and a displaying module, configured to display the plurality of events based on the assigned group and the assigned color of each of the events; wherein the grouping module comprises: a first ranking sub-module, configured to rank events to be grouped, in a chronological order based on the starting times of the events, to obtain a ranked order; a first adding sub-module, configured to add the first event of the ranked order into a first group; a first comparing sub-module, configured to compare starting times of the other events in the ranked order with an ending time of the first group sequentially, wherein the ending time of the first group is the ending time of the last event added into the first group; a first grouping sub-module, configured to, in a case that the starting time of one of other events in the ranked order is later than the ending time of the first group, add the one of other events into the first group, and when the starting time of one of the other events in the ranked order is earlier than the ending time of the first group, add the one of the other events into a second group.
6. The event display device according to claim 5, wherein the grouping module further comprises: a type-based grouping sub-module, configured to add events of the same type into a group; and a time-based grouping sub-module, configured to further group the events of the group based on starting times and ending times of the respective events of the group.
7. The event display device according to claim 6, wherein the time-based grouping sub-module comprises: a second ranking sub-module, configured to rank the events of the group in a chronological order based on starting times of the events of the group, to obtain a ranked order; a second reserving sub-module, configured to reserve the first event of the ranked order in the group; a second comparing sub-module, configured to compare starting times of other events in the ranked order with an ending time of the group sequentially, wherein the ending time of the group is an ending time of the last event reserved in the group; a second grouping sub-module, configured to reserve the one of other events in the group when the starting time of one of other events is later than the ending time of the group, and, add the one of other events into a next group when the starting time of one of other events is earlier than the ending time of the first group.
8. The event display device according to claim 5, wherein the displaying module is configured to display events included in the same group on one row, and display the same type of events with one color.
9. An event display device, comprising: one or more processors; and a memory, which is configured to store one or more programs; wherein the one or more programs are executed by the one or more processors, to enable the one or more processors to implement the method according to claim 1.
10. A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, implements the method according to claim 1.



Claims 1-12 of the instant application are considered obvious over claims 1-10 of Patent No. 11,132,387.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kapler et al.  United States Patent Publication No. 2005/0012743,
Wright et al. United States Patent Publication No. 2010/0185984,
ALDER et al. United States Patent Publication No. 2015/0026724,
BENNER et al. United States Patent Publication No. 2009/0100107,
Chen et al. United States Patent Publication No. 2017/0083585.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157      

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157